Citation Nr: 0631302	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-38 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for vestibulitis, claimed 
as dizziness, nausea, and vomiting.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son-in-law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In connection with this appeal the veteran, his spouse, and 
his son-in-law testified at a video-conference hearing before 
the undersigned Veterans Law Judge in September 2006; a 
transcript of that hearing is associated with the claims 
file.

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he developed vestibulitis, with 
accompanying symptomatology of dizziness, nausea, and 
vomiting, while driving a truck and firing cannons during 
combat operations in World War II.  

The veteran's Enlisted Record and Report of Separation, 
Honorable Discharge, reflects that he participated in battles 
and campaigns in Normandy, Northern France, Rhineland, 
Central Europe, and Ardennes.  He received the EAME Theater 
Ribbon with five Bronze Stars, the American Defense Service 
Medal with Bronze Star, Good Conduct Ribbon, and 
Distinguished Unit Citation.  The veteran's Army Separation 
Qualification Record reveals that he was a heavy truck driver 
in service and that he drove semi-trailer trucks, half track 
vehicles, and smaller vehicles over all kinds of terrain, on 
both long and short hauls hauling ammunition, food, 
personnel, guns, and supplies in combat operations.  As such, 
the Board finds that the veteran engaged in combat with the 
enemy.   

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

At his September 2006 Board hearing, the veteran testified 
that during combat operations consisting of driving trucks or 
loading and firing a cannon, he would feel sick and 
experience dizziness.  As such is consistent with the 
circumstances, conditions, and hardships of combat, the Board 
finds, in accordance with 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), that the veteran's lay testimony is sufficient 
evidence of in-service symptomatology.  Additionally, the 
post-service medical records show a diagnosis of 
vestibulitis.  Therefore, a remand is necessary in order to 
afford the veteran an examination to determine whether such 
disability was incurred during his military service.

The Board also notes that, at his September 2006 Board 
hearing, the veteran indicated that he would be submitting 
additional evidence in support of his pending service 
connection claim.  To date, no additional documents have been 
received.  As such, while on remand, the veteran should be 
given another opportunity to submit any additional evidence 
he would like considered in connection with his service 
connection claim or the evidence should be obtained from the 
RO if it was submitted but not forwarded to the Board.  
Furthermore, additional VA treatment records have been 
associated with the claims file since the most recent 
supplemental statement of the case was issued in March 2006.  
On remand, the entire record should be reviewed in 
consideration of the veteran's claim, to include such 
treatment records. 

Accordingly, the case is REMANDED for the following action:
 
1.  The veteran should be scheduled for an 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his vestibulitis.  
The examiner must review the entire claims 
folder, to specifically include the 
veteran's service medical records as well 
as all post-service medical records 
documenting his current symptomatology.  
Such tests as the examining physician deems 
necessary and appropriate should be 
performed.  Thereafter, the examiner should 
offer an opinion as to whether it is 
likely, unlikely, or at least as likely as 
not that the veteran's vestibulitis is the 
result of an injury, disease, or incident 
in service, to include his combat 
operations?  (The phrase "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against causation.)  All 
opinions expressed should be accompanied by 
supporting rationale.  

2.  After obtaining any evidence that may 
have been submitted to the RO at the time 
of the video-conference hearing and 
completing the above action, and any other 
development as may be indicated by any 
response received as a consequence of the 
action taken in the preceding paragraph, 
the veteran's service connection claim 
should be readjudicated based on the 
entirety of the evidence, to include any 
evidence received since the March 2006 
supplemental statement of the case.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


